Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated February 2, 2022, has been received. By way of this reply, Applicant has amended claims 1, 3, 7, 9, 22, 32, 52, and 60 and introduced new claims 67-70.
Claims 1-3, 7, 9, 22, 24, 27, 32, 36, 39, 44, 46, 52, 55-60 and 67-70 are currently pending. Claims 24, 27, 36, 39, 44, 46, and 58-60 remain withdrawn from consideration.
Claims 1-3, 7, 9, 22, 32, 52, 55-57, and 67-70 are therefore currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 2, 2021.

Election/Restrictions
Applicant's amendment to the claims in the reply dated February 2, 2022 introduced new claim 70 which contains multiple species of antigen binding sites defined by their complementarity-determining regions (CDRs). Since the CDRs of item (a), 176, 177, 178, 180, 181, and 182 can be found in the originally elected species of heavy and light corresponding to SEQ ID NOs: 175 and 179, respectively (see page 42 of the instant specification), this is interpreted as an election of this species of CDRs.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022 was filed after the mailing date of the first Office action on the merits on November 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, and 32, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues that the invention recited in claim 1 is not about which NKG2D-binding site is used, or which CD19-binding site is used, but rather about a class of proteins in which combining an NKG2D-binding site, a CD19-binding site, and a CD16-binding Fc domain in a 
Applicant's arguments have been considered but are not found to be persuasive.
Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) and the USPTO Written Description Guidelines Memorandum dated February 22, 2018 (www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf) specifically state that the disclosure of a fully characterized antigen is not sufficient written description of an antibody to that antigen.
Applicant's specification also does not list any exemplary sequences where the VL of the anti-NKG2D antibody antigen-binding site has an amino acid sequence identical to the amino acid sequence of the VL of the anti-CD 19 antibody according to claim 7.
Applicant's arguments are also inconsistent with dependent claims 9 and 32, which attempt to claim the protein by its polypeptide sequences. The instant claim 9 is directed to the protein of independent claim 1, which defines the VH and VL sequences as having 90% identity to various defined SEQ IDs. However, it is not apparent as to what changes in the heavy and light chains of the antigen-binding domains may be made within the scope of 90% identity while still maintaining the claimed function of binding to NKG2D. Applicant's specification offers no guidance on this matter. 
The fact that two polypeptides share a high percentage of identity does not in and of itself require that the two sequences share any functional activity such as the ability to bind NKG2D, a required function of the claimed product. The recitation of one or more amino acid substitutions within the variable regions of the antibody allows thousands of possible variations on the sequences, and millions of possible antigen-binding domains, with the specification offering no 
This rejection is therefore maintained for the listed claims only.

Claim Rejections – Improper Markush
	Claims 9 and 32 were previously rejected on the basis that they contain an improper Markush grouping of alternatives.
	Applicant argues that the claimed sequences are all members of the same recognized chemical and art-recognized class, namely, antigen binding domains that recognize NKG2D or CD19 antibodies, respectively, because there is an expectation from the knowledge in the art that such antigen binding domains will behave in the same way in the context of the claimed invention, i.e., they will bind to NKG2D and CD19, respectively. This argument is persuasive.
	This rejection is therefore withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1, 3, 7, 9, 22, 32, 52, and 56-57 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gauthier (WO2016207273A2).
withdrawn; however, Applicant’s amendments to the claims necessitate a new ground of rejection, which will be set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 55 were previously rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Wilkinson (US20130177555A1) and Steigerwald (MAbs. Mar-Apr 2009;1(2):115-27.).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn; however, Applicant’s amendments to the claims necessitate new grounds of rejection, which will be set forth below.

Claims 1, 3, 22, 52, 55-57, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS). This is a new grounds of rejection.
Gauthier teaches proteins possessing two antigen binding domains each formed by immunoglobulin variable regions, thereby binding to two different antigens, and a dimeric Fc domain that binds CD16 (page 2, lines 26-33). Gauthier further teaches that the two antigen binding domains may include an activating receptor on an immune effector cell such as NKG2D and a cancer antigen such as CD19 (page 15, line 20 through page 16, line 29).
Gauthier also teaches that the antigen binding regions may include light and heavy chains (page 15, lines 3-5). Gauthier further teaches that the two variable regions of the antigen binding domain may be placed on the same polypeptide chain (page 46, lines 11-17).
Gauthier also teaches that the protein may comprise a portion of an antibody Fc domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains of a human IgG1 antibody (page 38, lines 12-19, page 44, lines 15-18).

Gauthier also teaches a cell comprising nucleic acids which encode the above protein (page 17, line 17 through page 18, line 12).
Gauthier also teaches that the above protein may be used as a medicament for the treatment of disease by adding a pharmaceutically acceptable carrier (page 61, lines 15-24). Gauthier further teaches that the disease to be treated includes cancer (page 61, line 28 through page 63, line 4).
Gauthier also teaches that the antigen-binding sites may be an scFv or an Fab (see, generally, page 22), which is pertinent to claims 67 and 68. 
The teachings of Gauthier differ from the instant claims in that Gauthier does not explicitly teach that the VH or VL chains of the various antigen-binding domains are fused to the N-terminus of an antibody Fc domain.
Brinkmann teaches possible methods of linking together antigen-binding domains of such multispecific molecules, including the fusion of the N-terminus of each antigen-binding domain to an antibody Fc domain (see, generally, Figure 2 on page 184).
Brinkmann further teaches variants of Fc domains, including K360E and K409W substitutions in the first domain, and Q347R, D399V and F405T substitutions in the second domain (Table 1 on page 190, also see Choi et al. Mol Cancer Ther. 2013 Dec;12(12):2748-59, cited by Brinkmann). Brinkmann also teaches the advantages of Fc domain optimization (e.g. page 191). 

prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier and Brinkmann to arrive at the claimed invention. The use of multispecific killer cell engagers to engage an NK cell with a tumor cell were known in the art, according to the teaching of Brinkmann, and the use of CD19, NKG2D, and a dimeric Fc domain that binds CD16 for the same purpose was taught by Gauthier. Brinkmann gives extensive guidance as to how a skilled artisan may assemble the various components of the protein taught by Gauthier into a functional construct, which each component performing its known, regular function. It would have been obvious for a skilled artisan to select from the known bispecific killer cell engagers taught by Brinkmann with a reasonable chance of success to arrive at the claimed protein.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS) and Steigerwald (MAbs. Mar-Apr 2009;1(2):115-27.) This is a new grounds of rejection.
The teachings of Gauthier and Brinkmann have been discussed supra. However, Gauthier and Brinkmann do not teach antibodies against human NKG2D with cross-reactivity to cynomolgus monkeys.
Steigerwald describes an antibody against human NKG2D with cross-reactivity to cynomolgus monkeys, as well as the benefit of having such cross-reactivity in an antibody for safety and efficacy studies in relevant animal models (page 117, right column, second paragraph and Figure 4), which is pertinent to claim 2.
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier and Brinkmann with the teachings of .

Claims 9, 32 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS), Hoffman (Front Oncol. 2014 Mar 31;4:63.), and Koenig (US20160017038A1). This is a new grounds of rejection.
Hoffman teaches blinatumomab, a bispecific anti-CD19/CD3 antibody which promotes engagement of cytotoxic T cells with malignant B cells in acute lymphoblastic leukemia (page 2, left column, "Blinatumomab Pharmacology"). Applicant's specification at page 42 recognizes blinatumomab as the source of the heavy and light chains of SEQ ID NOs: 175-182 as a CD19-binding domain. Hoffman therefore inherently teaches the sequences of claims 32 and 70.
Koenig teaches bispecific molecules that are capable of localizing an immune effector cell to a desired target cell (para. 0016, 0079, and 0101). Koenig further teaches that said molecule is capable of binding CD16 or NKG2D (para. 0101).
Koenig further describes an NKG2D binding domain with a light chain variable region of SEQ ID NO: 25 and heavy chain variable region of SEQ ID NO: 26, which is identical to Applicant's claimed sequences SEQ ID NOs: 102 and 101, respectively (page 16 of Koenig).

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980). Also see MPEP 2144.06.
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.

In response to Applicant's argument that Gauthier does not teach a protein capable of binding to all of (i) NKG2D, (ii) CD19 and (iii) CD16, which is required by the instant claims, but instead lists the various antigen-binding domains in the alternative, the cited references are not limited to what the Applicants describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Also see MPEP 2123. Disclosed examples and preferred embodiments do not constitute a teaching away from a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Furthermore, Gauthier teaches a specific example of a bispecific antibody format wherein one VH/VL targets an activating NK cell receptor (NKp46), a second VH/VL targets CD19, and said bispecific antibody comprises and antibody Fc region that binds CD16 (Example 4).  Gautheir further teaches that combined binding of said NKp46 activating receptor and CD16 via Fc domain enhances NK cell target cell lysis with 1000 times greater potency (page 105, lines 6-21). This was achieved with NKp46, but Gauthier specifically teaches NKG2D as an equivalent to NKp46 and both are disclosed as suitable NK cell activating receptors (e.g. page 3, lines 6-23). Therefore, Applicant’s asserted synergistic activation is an expected result based on Gauthier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 9, 22, and 56-57 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16, 18, 20-24 of copending Application No. 16/483,330 (reference application). 
withdrawn; however, Applicant’s amendments to the claims necessitate a new ground of rejection, which will be set forth below.

Claims 1-3, 9, 22, 52, and 55-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16, 18, 20-24 of copending Application No. 16/483,330 (reference application) in view of Brinkmann. This is a new grounds of rejection.
The ‘330 application claims a generic multi-specific binding protein comprising: (a) a first antigen-binding site that binds NKG2D; (b) a second antigen-binding site that binds a tumor-associated antigen; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. The ‘330 application also claims identical sequences of the NKG2D binding site in SEQ ID NOs: 1 and 2. The ‘330 application also claims the above protein comprises a portion of an antibody Fc domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains (claim 18).
The claims of the ‘330 application differ from the instant claims in that the ‘330 application does not claim CD19 as a specific tumor antigen, or that the VH or VL chains of the various antigen-binding domains are fused to the N-terminus of an antibody Fc domain.
Brinkmann teaches the use of bispecific killer cell engagers (BiKEs) which use a CD16-targeting domain and a second domain which targets a tumor cell antigen (CD133) to bring a natural killer (NK) cell into contact with tumor cells (page 185, left column, third and fourth paragraphs). Brinkmann further contemplates trivalent molecules incorporating binding sites for CD19 and CD16 for retargeting NK cells (page 185, left column, fifth paragraph). 

Brinkmann further teaches variants of Fc domains, including K360E and K409W substitutions in the first domain, and Q347R, D399V and F405T substitutions in the second domain (Table 1 on page 190, also see Choi et al. Mol Cancer Ther. 2013 Dec;12(12):2748-59, cited by Brinkmann). Brinkmann also teaches the advantages of Fc domain optimization (e.g. page 191). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘330 application and the Brinkmann references to arrive at the claimed invention. Brinkmann extensively teaches the use of linking together antigen-binding domains and an antibody Fc domain in order to make a protein capable of engaging NK cells to kill tumor cells. Brinkmann also recognizes that CD19 is a useful tumor antigen for this purpose. Likewise, Brinkmann teaches the advantages of known modifications to antibodies in order to achieve known benefits, such as reduced side effects in therapeutic practice. A skilled artisan could arrive at the instantly claimed invention by simple substitution to use antigen-binding domains which bind to different known cancer antigens, which each component performing its known, routine function to achieve a predictable result.

Claims 1-3, 7, 9, 22, 52, and 56-57 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 17, 85-93 of copending Application No. 16/639,150.
withdrawn.

Claims 1-3, 7, 9, 22, 52, and 56-57 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 29-36 of copending Application No. 16/484,936, claims 1-9, 13, 29-36 of copending Application No. 16/483,788, claims 1-9, 13, 29-36 of copending Application No. 16/486,921, claims 1-9, 13, 32-38 of copending Application No. 16/486,569, claims 1-9, 13, 49-55, 60 of copending Application No. 16/488,395, claims 1-10, 39-44 of copending Application No. 16/615,203, claims 1-11, 70-74, 76 of copending Application No. 16/638,559, claims 1, 6, 35, 65, 70-74 of copending Application No. 17/188,978, claims 1-3, 8-12, 14, 99-103 of copending Application No. 16/644,585, and claims 1, 8, 75-76, 99-103 of copending Application No. 17/190,155 in view of Gauthier.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kufer (US20040038339A1) teaches that cytotoxicity of NK cells is enhanced by activation of both CD16 and NKG2D-mediated signals (para. 0020 and Example 6), and that CD16 can be activated by an antibody Fc domain or a portion thereof sufficient to bind CD16 (para. 0205).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PETER JOHANSEN/            Examiner, Art Unit 1644  

/AMY E JUEDES/            Primary Examiner, Art Unit 1644